Appeal by claimant from an award of disability compensation under the Workmen’s Compensation Law. Claimant was working as an attendant at an amusement park and received four dollars per day. He had worked there a little over a month. During the year previous he had been employed by several firms as a traveling salesman of automotive supplies. The Industrial Board *947fixed his wage rate under subdivision 3 of section 14 of the Workmen's Compensation Law and declined to consider his previous earnings in employments other than the one in which he was engaged at the time of his injury. Award affirmed, without costs. All concur, [gee post, p. 1073.]